Citation Nr: 0322670	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  01-05 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel 


INTRODUCTION

The veteran had active service from January 1952 to January 
1956.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2001 decision by the Pittsburgh, Pennsylvania, 
Regional Office (RO).


FINDING OF FACT

The veteran currently has bilateral hearing loss, and medical 
evidence links it to his military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326, 3.385 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), which 
prescribes VA duties to advise a claimant of the evidence 
needed to substantiate a claim, and to help a claimant obtain 
that evidence, was enacted before the claim was filed herein.  
VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002), and VA duties pursuant 
thereto are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2002).

The file includes the veteran's service medical records, his 
statements and contentions, the non-VA medical records that 
could be obtained, and VA examination reports.  In addition, 
the Board undertook further evidentiary development.  In view 
of the result reached here, additional evidentiary 
development is not warranted.

There is no information, from the veteran or otherwise in the 
file, that suggests the location of additional relevant 
evidence.  The Board is unaware of any such evidence, and 
finds that all available relevant evidence has been obtained 
and is of record.  Since there is no relevant evidence not of 
record, it is not possible for VA to notify the veteran of 
additional evidence he should obtain and evidence VA would 
obtain.  Any failure to provide such a pro forma notice does 
not constitute more than harmless error.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Accordingly, the Board 
finds that all relevant evidence has been obtained, and that 
VA has complied with the notice and duty-to-assist provisions 
of VCAA, and turns now to an analysis of the evidence and 
applicable law.

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred there.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Impaired hearing, for purposes of VA compensation, is defined 
as follows:

A disability when the auditory threshold 
in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds 
for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

38 C.F.R. § 3.385.

The veteran was a security policeman, and contends that he 
was exposed to noise in-service.  The service medical records 
do not reflect hearing loss.

The earliest relevant evidence of record is a report of 
November 1988 audiometric testing by Janet Hepler, a clinical 
audiologist for Community Hearing Aid Services.  There the 
veteran reported the sudden (earlier that morning) onset of 
right ear hearing loss.  A history of noise exposure was 
noted.  Testing showed hearing thresholds, in decibels, at 
the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
30
80

80
LEFT
25
50
70

85

The veteran said his noise exposure consisted of gunfire and 
jackhammers.

At April 2001 VA audiometric testing, the veteran reported 
that he first noticed hearing loss in the late 1970's.  
Hearing thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
40
50
95
105
105
LEFT
50
75
80
95
90

Speech discrimination scores were 76 percent in the right ear 
and 64 percent in the left.  The assessment was mild to 
profound bilateral sensorineural hearing loss.

At a May 2001 VA otolaryngologic examination, the examiner 
reviewed the report of April 2001 audiometric testing and 
said it appeared that the veteran had hearing loss due to 
noise exposure.

In June 2003, the VA doctor who conducted the May 2001 VA 
otolaryngologic examination reviewed the claim file and 
opined that the veteran has a hearing loss "which is most 
likely related to noise exposure which probably would not 
have occurred to such an extent had he not been in the 
military."

In this case, the veteran's service medical records do not 
show hearing loss, as defined by 38 C.F.R. § 3.385, at any 
time during active duty.  Indeed, the earliest medical 
evidence of hearing loss, as defined by 38 C.F.R. § 3.385, 
appears in 1988, more than 30 years after the veteran's 
separation from service.  The inquiry does not end, however, 
with that observation.  That is because, although hearing 
loss, as defined by 38 C.F.R. § 3.385, is not shown in 
service or at separation therefrom, service connection for it 
can, nevertheless, be established if medical evidence shows 
that it is actually incidental to service.  Hensley v. Brown, 
5 Vet. App. 155 (1993).  Here, the veteran claims noise 
exposure in service, and the VA examiner attributes some 
portion of the veteran's hearing loss to that noise exposure, 
so service connection for hearing loss is warranted.  As 
there is no competent evidence to the contrary, service 
connection is warranted.


ORDER

Service connection for hearing loss is granted.


_____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

